

EXHIBIT 10.20
 


EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into as of January 1, 2009 by
and between Todd R. Peters, a natural person (“Executive”), and ATC Technology
Corporation, a Delaware corporation (“ATC”).  As used herein, the “Company”
refers to ATC and/or any direct or indirect subsidiary of ATC.  The parties
hereto agree as follows:
 
1.         Employment and Term.
 
(a)         Full Time and Best Efforts.  Subject to the terms set forth herein,
the Company agrees to employ Executive in a management capacity and Executive
hereby accepts such employment.  During the term of employment, Executive will
devote Executive’s full time, best efforts and attention to the performance of
Executive’s duties hereunder and to the business and affairs of the Company.
 
(b)         Duties.  Executive shall perform such duties for the Company as are
customarily associated with a management position, consistent with the Bylaws of
the Company and as required by the officer or officers to whom Executive
reports.
 
(c)         Company Policies.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with such employment policies and practices, this Agreement shall
control.
 
(d)         Term.  The initial term of employment of Executive under this
Agreement shall begin as of the date hereof and end on the third anniversary the
date hereof, subject to the provisions for termination contained in Section 5
and renewal contained in Section 1(e).
 
(e)         Renewal.  Unless the Company shall have given Executive notice that
this Agreement shall not be renewed at least 30 days prior to the end of the
initial term referred to in Section 1(d), the term of this Agreement shall be
automatically extended for a period of one year, such procedure to be followed
in each such successive period.
 
2.         Compensation and Benefits.
 
(a)         Salary.  Executive shall receive for services to be rendered
hereunder an annual base salary of $450,000, payable on the Company’s regular
payroll dates, subject to increase at the discretion of the Company, and subject
to standard withholdings for taxes and social security and the like.  The
Company shall review Executive’s salary on a periodic basis and may, in its sole
discretion, increase Executive’s salary.
 
(b)         Incentive Plans.  During the term hereof, Executive shall be
eligible to participate in any annual incentive bonus plan and long-term
incentive plan (including, without limitation, any stock incentive plan) of the
Company generally available to Company employees of a level comparable to
Executive.  Such participation shall be subject to and on a basis consistent
with the terms, conditions and administration of any such plan.  Executive
understands that (i) the Company shall have discretion to determine Executive’s
level of participation in any such plan, and (ii) any such plan may be modified
or eliminated in the Company’s sole discretion in accordance with applicable law
and the terms of such plan.
 

 
1

--------------------------------------------------------------------------------

 
 
(c)         Participation in Benefit Plans.  During the term hereof, Executive
shall be entitled to participate in any group insurance, hospitalization,
medical, dental, health and accident, disability, retirement income or similar
plan or program of the Company to the extent that Executive is eligible under
the general provisions thereof.  The Company may, in its discretion and from
time to time, establish additional management benefit programs as it deems
appropriate.  Executive understands that any such plans may be modified or
eliminated in the Company’s discretion in accordance with applicable law.
 
(d)         Vacation.  Executive shall be entitled to an initial period of
annual paid vacation time of five weeks and hereafter the annual period will be
adjusted based on the Company’s policies and procedures.  The days selected for
Executive’s vacation must be mutually agreeable to the Company and Executive.
 
3.         Perquisites.
 
(a)         Financial Planning/Club Dues Allowance.  During each calendar year
during the term hereof, Executive will receive an annual financial planning/club
dues allowance equal to 3% of Executive’s base salary paid during such year,
subject to applicable withholding.
 
(b)         Automobile.  Executive shall be entitled to an annual automobile
allowance of $18,000, subject to applicable withholding.
 
4.         Business Expenses.  Executive shall be reimbursed for documented and
reasonable business expenses in connection with the performance of duties
hereunder.
 
5.         Termination of Employment.  The date on which Executive’s employment
by the Company ceases, under any of the following circumstances, shall be
defined herein as the “Termination Date.”  All capitalized terms used in this
Section 5 without definition will have the meanings set forth in Section 5(j).
 
(a)         Termination for Cause.  The Company may terminate Executive’s
employment at any time for Cause immediately upon written notice to Executive of
the circumstances leading to such termination for Cause.  If Executive’s
employment is terminated for Cause, Executive shall receive payment for all
accrued salary through the Termination Date (which in this event shall be the
date upon which notice of termination is given) and the Earned Benefits.  The
Company shall have no obligation to pay severance of any kind nor to make any
payment in lieu of notice if Executive is terminated for Cause.
 
(b)         Voluntary Termination.  Executive may voluntarily terminate
employment with the Company at any time upon 30 days’ prior written
notice.  Within ten days after the Termination Date, Executive shall receive
payment for all accrued salary through the Termination Date and the Earned
Benefits, after which no further compensation of any kind or severance payment
will be payable under this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

(c)         Termination Upon Disability.  The Company may terminate Executive’s
employment in the event Executive suffers a disability that renders Executive
unable to perform the essential functions of Executive’s position, even with
reasonable accommodation in compliance with the Americans with Disabilities Act,
for three consecutive months within any six-month period.  Within ten days after
the Termination Date, which in this event shall be the date upon which notice of
termination is given, Executive shall receive payment for all accrued salary
through the Termination Date and the Earned Benefits, after which no further
compensation will be payable under this Agreement.  The foregoing shall not
affect any rights that Executive may have under applicable workers’ compensation
laws or any disability plan of the Company.
 
(d)         Termination Without Cause.  The Company may terminate Executive’s
employment without Cause at any time upon 30 days’ prior written
notice.  Executive will be deemed to have been terminated without Cause if the
Company elects not to renew this Agreement pursuant to Section 1(e).  Within ten
days after the Termination Date, Executive shall receive payment for all accrued
salary through the Termination Date and the Earned Benefits.  In addition
 
(i)        Through the second anniversary of the Termination Date the Company
will offer continued medical-related insurance coverage (including, as
applicable, health, dental, vision and/or cancer) to Executive at the levels and
at the rates applicable from time to time to comparable active employees of the
Company.  COBRA continuation coverage eligibility shall commence as of the day
following the second anniversary of the Termination Date.  Notwithstanding the
above, coverage under the Company’s group medical plan shall cease on the date
(A) Executive fails to pay the required premium on time, (B) Executive becomes
eligible for coverage under Medicare or the group health plan of any other
employer, or (C) the Company terminates its group medical plan as to all its
employees.
 
(ii)       The Company shall pay Executive as severance the following:
 
(A)  If the Termination Date occurs other than within 18 months after a Change
in Control, an amount equal to 200% of the sum of (x) Executive’s annual base
salary as in effect immediately prior to the Termination Date plus
(y) Executive’s target bonus under the IC Plan for the Termination Year.  The
severance shall be paid in equal installments on each of the Company’s regular
payroll dates during the 24-month period commencing on the first such payroll
date following the Termination Date (subject to Section 5(h)).
 
(B)      If the Termination Date occurs within 18 months after a Change in
Control, an amount equal to (x) 200% of the sum of (1) Executive’s annual base
salary as in effect immediately prior to the Termination Date plus
(2) Executive’s target bonus under the IC Plan for the Termination Year, plus
(y) the Pro Forma Bonus.  The severance shall be paid in a single lump sum
within ten days after the Termination Date; provided, however, that if the
Change in Control is not also a “change in control event” (as defined in
Treasury Regulation §1.409A-3(i)(5)) with respect to ATC, the Company will pay
the severance described in this Section 5(d)(ii)(B) in substantially equal
installments during the 24-month period immediately following the Termination
Date in accordance with the Company’s regular payroll practices.
 

 
3

--------------------------------------------------------------------------------

 
    (iii)  The Company will pay up to $25,000 of the cost of an executive level
individualized career transition program through a professional outplacement
firm selected by the Company if such program is initiated within 30 days after
the Termination Date.
 
If Executive dies after the Termination Date, the payment or payments due
thereafter under Section 5(d)(ii)(A) or (B) shall be made to Executive’s estate
but the benefits provided in Sections 5(d)(i) and (iii) shall terminate as of
the date of death.  As a condition to receiving the payments and benefits
provided by this Section 5(d) (other than payment for all accrued salary through
the Termination Date and the Earned Benefits, which shall be payable in any
case), Executive shall execute and deliver to the Company on the Termination
Date a general release in the form attached hereto as Exhibit A.
 
(e)         Good Reason.  If the Company (i) materially diminishes Executive’s
duties, authority, responsibility or base salary without performance
justification, or (ii) materially breaches this Agreement (any such event being
a “Good Reason Event”), Executive may terminate employment if (A) Executive has
given written notice to the Company of the existence of the Good Reason Event no
later than 90 days after its initial existence, (B) the Company has not remedied
such Good Reason Event in all material respects within 30 days after its receipt
of such written notice, and (C) Executive terminated employment within one year
following the initial existence of such Good Reason Event.  A termination in
such circumstances shall be treated as a Company termination without Cause and
Executive shall be entitled to the payments and benefits provided in Section
5(d).
 
(f)         No Other Payments or Benefits.  Except as otherwise expressly
provided in this Agreement, (i) after the Termination Date Executive will not be
entitled to any payments from the Company and (ii) on the Termination Date
Executive’s participation in and coverage under the Company’s benefit programs
(including the ATC Retirement Savings Plan (i.e., the 401(k) plan) and the
Company’s group life and disability insurance plans) shall cease; provided that
Executive shall retain any right to convert to individual coverage as permitted
under these insurance plans and to any vested benefits under the 401(k) plan and
the Company’s stock incentive plans.
 
(g)         Withholding.  Any amounts payable under this Section 5 shall be
subject to standard withholdings for taxes and social security and the like.
 
(h)         Payments to a Specified Employee.  If Executive is a “specified
employee” of the Company (as defined in Treasury Regulation Section 1.409A-1(i))
and
 
(i)         if amounts payable under this Section 5 are on account of an
“involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(m)) and if all amounts payable under this Section 5 will not be paid on
or before March 15th of the year immediately following the Termination Date,
then the amounts payable during the six-month period immediately following the
Termination Date shall equal the lesser of (A) the amount otherwise payable
under this Section 5 for such six-month period or (B) two
 

 
4

--------------------------------------------------------------------------------

 
 
times the compensation limit in effect under IRC Section 401(a)(17) for the
calendar year in which the Termination Date occurs, and any amounts that
otherwise would have been payable under this Section 5 during such six-month
period shall be paid on the first regular payroll date following the end of such
six-month period; or
 
(ii)        if the Company reasonably determines that such termination is not an
“involuntary separation from service” (as defined in Treasury Regulation Section
1.409A-1(m)), amounts that would otherwise have been paid during the six-month
period immediately following the Termination Date (including any lump sum
payments) shall be paid on the first regular payroll date immediately following
the end of such six-month period.
 
(i)          IRC Section 409A.  Notwithstanding anything in this Agreement to
the contrary, in the event that any amounts payable (or benefits provided) under
this Agreement are subject to the provisions of IRC Section 409A, to the extent
determined necessary, the parties agree to amend this Agreement in the least
restrictive manner necessary to avoid imposition of any additional tax or income
recognition on Executive under IRC Section 409A and the Treasury Regulations and
Internal Revenue Service guidance thereunder.
 
(j)         Definitions.
 
(i)         “Cause” means the occurrence or existence of any of the following
with respect to Executive, as determined by the Company in its sole discretion:
 
(A)  a material breach by Executive of (x) Executive’s duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates that has not been approved by the Company, or
(y) the terms of Executive’s employment, if in any such case such material
breach remains uncured after the lapse of 30 days following the date that the
Company has given Executive written notice thereof;
 
(B)  the material breach by Executive of any duty referred to in clause (A)
above as to which at least one written notice has been given pursuant to clause
(A);
 
(C)  any act of dishonesty, misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company or any of its affiliates;
 
(D)  the conviction or the plea of nolo contendere or the equivalent in respect
of a felony involving moral turpitude;
 
(E)  any intentional damage of a material nature to any property of the Company
or any of its affiliates;
 
(F)  the repeated non-prescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable determination of the Company, renders Executive unfit to serve as an
employee of the Company; or
 
(G)  failure to perform Executive’s duties in a reasonably satisfactory manner
where such failure has continued for 30 days following written notice thereof;
provided, however, that this Section 5(j)(i)(G) shall cease to be of effect upon
and after a Change in Control.
 

 
5

--------------------------------------------------------------------------------

 
 
(ii)        “Change in Control” means the first to occur of the following:
 
(A)     any sale or transfer or other conveyance, whether direct or indirect, of
all or substantially all of the assets of ATC, on a consolidated basis, in one
transaction or a series of related transactions, unless, immediately after
giving effect to such transaction, at least 85% of the total voting power
normally entitled to vote in the election of directors, managers or trustees, as
applicable, of the transferee is “beneficially owned” by persons who,
immediately prior to the transaction, beneficially owned 100% of the total
voting power normally entitled to vote in the election of directors of ATC;
 
(B)  any Person or Group is or becomes the “beneficial owner,” directly or
indirectly, of more than 35% of the total voting power in the aggregate of all
classes of capital stock of ATC then outstanding normally entitled to vote in
elections of directors;
 
(C)  during any period of 12 consecutive months, individuals who at the
beginning of such 12-month period constituted ATC’s Board of Directors (together
with any new directors whose election by such Board or whose nomination for
election by the shareholders of ATC was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of ATC’s Board of
Directors then in office; or
 
(D)  a reorganization, merger or consolidation of ATC the consummation of which
results in the outstanding securities of any class of ATC’s capital stock being
exchanged for or converted into cash, property and/or a different kind of
securities, unless, immediately after giving effect to such transaction, at
least 85% of the total voting power normally entitled to vote in the election of
directors, managers or trustees, as applicable, of the entity surviving or
resulting from such reorganization, merger or consolidation is “beneficially
owned” by persons who, immediately prior to the transaction, beneficially owned
100% of the total voting power normally entitled to vote in the election of
directors of ATC.
 
    (iii)   “Earned Benefits” means any (A) bonus that is payable to Executive
under the IC Plan with respect to the calendar year preceding the Termination
Year but that has not been paid prior to the Termination Date, (B) vacation time
that has accrued as of the Termination Date, and (C) other entitlements to cash
payments that have accrued as of the Termination Date.
 
(iv)  “IC Plan” means the Company’s annual incentive compensation plan or
similar plan instituted in place of the incentive compensation plan.
 
(v)       “IRC” means the Internal Revenue Code.
 
 
6

--------------------------------------------------------------------------------

 

(vi)  “Person” and “Group” have the meanings used for purposes of Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, whether or not such sections
apply to the transaction in question.
 
(vii)     “Pro Forma Bonus” means (A) the greater of (x) Executive’s bonus under
the IC Plan for the Termination Year based on the Company’s projected
performance for the Termination Year, such projection to be determined by
annualizing the performance for those months of the Termination Year that are
completed prior to the Termination Date, or (y) Executive’s target bonus under
the IC Plan for the Termination Year, multiplied by (B) a fraction (x) the
numerator of which is the number of days that have elapsed in the Termination
Year through the Termination Date and (y) the denominator of which is 365.
 
(viii)    “Termination Year” means the calendar year in which the Termination
Date occurs.
 
6.         Excise Tax Gross-Up Payment.  If Executive’s employment is terminated
by the Company without Cause within 18 months after a Change in Control and
Executive becomes subject to the excise tax imposed by IRC Section 4999 (the
“Parachute Excise Tax”) with respect to any amounts paid or payable to Executive
under this Agreement, then the Company and Executive agree that:
 
(a)         If the aggregate of all “parachute payments” (as such term is used
under IRC Section 280G) does not exceed 320% of the “base amount” (as such term
is used under IRC Section 280G), then the parachute payment shall be reduced to
299.99% of such  base amount;
 
(b)         If the aggregate of all parachute payments exceeds 320% of the base
amount, then the Company shall pay to Executive a tax gross-up payment so that
after payment by or on behalf of Executive of all federal, state and local
excise, income, employment, Medicare and any other taxes (including any related
penalties and interest) resulting from the payment of the parachute payments and
the tax gross-up payments to Executive by the Company, Executive retains on an
after-tax basis an amount equal to the amount that Executive would have retained
if Executive had not been subject to the Parachute Excise Tax;
 
(c)         The computation of the excess parachute payment in accordance with
IRC Section 280G shall be done by a nationally recognized and reputable
independent accounting or valuation firm selected and paid for by the Company.
 
(d)         Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any tax gross-up payments.  Such notification shall be given as soon
as practicable but no later than ten business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

 
7

--------------------------------------------------------------------------------

 
 
    (i)         give the Company any information reasonably requested by the
Company relating to such claim,
 
(ii)        take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
 
(iii)       cooperate with the Company in good faith in order effectively to
contest such claim, and
 
(iv)       permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 6, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any excise tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a gross-up payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
(e)         If, after the receipt by Executive of an amount advanced by the
Company pursuant to this Section 6, Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of this Section 6) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If, after the receipt by Executive of an
amount advanced by the Company pursuant to this Section 6, a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of gross-up payment required to be paid.

 
8

--------------------------------------------------------------------------------

 
 
7.         Proprietary Information Obligations.  Prior to and/or during the term
of employment under this Agreement, Executive has had and/or will have access to
and has become and/or will become acquainted with the confidential and
proprietary information of the Business (as defined in Section 9) and the
Company and its affiliates and customers, including but not limited to
confidential and proprietary information or plans regarding customer
relationships; personnel; sales, marketing, and financial operations and
methods; trade secrets; formulas; devices; secret inventions; processes and
other compilations of information, records, and specifications (collectively
“Proprietary Information”).  Executive shall not disclose any of the Proprietary
Information directly or indirectly, or use it in any way, either during the term
of this Agreement, or at any time thereafter, except as required in the course
of employment hereunder or as authorized in writing by the Company.  All files,
records, documents, computer-recorded information, drawings, specifications,
equipment and similar items relating to the Business or the Company or its
affiliates, whether prepared by Executive or otherwise coming into Executive’s
possession prior to or during the term of this Agreement, shall remain the
exclusive property of the Company or such affiliate or customer and shall not be
removed from the premises of the Company or its affiliate under any
circumstances whatsoever without the prior written consent of the Company,
except when (and only for the period) necessary to carry out Executive’s duties
hereunder, and if removed shall be immediately returned upon any termination of
Executive’s employment and no copies thereof shall be kept by Executive.
 
8.         Noninterference.  While employed by the Company and for a period of
36 months thereafter, Executive shall not, without the prior written consent of
the Company, interfere with the Company by directly or indirectly soliciting,
attempting to solicit, inducing, or otherwise causing or assisting any person
who is then employed by the Company to terminate such employment in order to
become an employee, consultant or independent contractor to or for any employer
other than the Company.
 
9.         Noncompetition.  Executive agrees that during the term of this
Agreement and for a period of 24 months after the termination hereof, Executive
will not, without the prior consent of the Company, directly or indirectly, have
an interest in, be employed by, be connected with, or have an interest in (as an
employee (whether full-time, part-time or temporary), consultant, officer,
director, partner, stockholder, joint venturer, promoter or lender), any person
or entity owning, managing, controlling, operating or otherwise participating or
assisting in any business that is either (a) similar to the Business (or any
portion thereof) and would benefit from the disclosure of the Company’s trade
secrets or (b) in competition with the Business (or any portion thereof) in any
of the 50 states in the United States of America; provided, however, that the
foregoing shall not prevent Executive from being a stockholder of less than 1%
of the issued and outstanding securities of any class of a corporation listed on
a national securities exchange or designated as national market system
securities on an interdealer quotation system by the National Association of
Securities Dealers, Inc.  Without limiting the generality of the foregoing, a
business will be deemed to be in competition with the Business at a given point
in time if any of the customers of such business were customers of the Business
at any time during the 18 months preceding the time in question.  As used
herein, “Business” means the Company’s businesses of remanufacturing and
distributing drive train and electronic products used in the repair of vehicles,
and
 

 
9

--------------------------------------------------------------------------------

 

providing value-added warehouse, distribution and order fulfillment services,
return material reclamation and disposition services, and electronic equipment
testing and refurbishment and repair services.
 
10.         Remedies.  Executive acknowledges that a breach or threatened breach
by Executive of any the provisions of Sections 7, 8 or 9 will result in the
Business and the Company and its affiliates suffering irreparable harm that
cannot be calculated or fully or adequately compensated by recovery of damages
alone.  Accordingly, Executive agrees that the Company shall be entitled to
interim, interlocutory and permanent injunctive relief, specific performance and
other equitable remedies, in addition to any other relief to which the Company
may become entitled should there be such a breach or threatened breach.
 
11.         Miscellaneous.
 
(a)         Notices.  Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of (i) personal delivery (including
personal delivery by telecopy, if a copy is sent by mail or overnight delivery),
(ii) the business day following being sent through an overnight delivery
service, or (iii) the third business day after mailing by first class mail to
the recipient at the address indicated below:
 
 
To the Company:

 
 
ATC Technology Corporation

 
1400 Opus Place, Suite 600

 
Downers Grove, IL 6015

 
Attention:  General Counsel

 
Facsimile:  (630) 663-8221

 
 
To Executive:

 
 
Todd R. Peters

 
12570 Buno Road

 
Milford, Michigan 48380

 
or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.
 
(b)         Severability.  The provisions of this Agreement are severable and,
if any court of competent jurisdiction determines that any provision contained
in this Agreement shall, for any reason, be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall be reformed and
construed so that such invalid or illegal or unenforceable provision would be
valid, legal and enforceable to the maximum extent possible.
 
(c)         Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior oral and written and contemporaneous oral
understandings and agreements with respect to the subject matter hereof,
including, without limitation, that certain Executive Employment Agreement dated
as of March 9, 2004 between ATC and Executive, which shall be of no further
force and effect as of the date of this Agreement.
10

--------------------------------------------------------------------------------


 
(d)         Counterparts.  This Agreement may be executed on separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
agreement.
 
(e)         Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors and assigns, except that Executive may neither
delegate any of Executive’s duties hereunder nor assign any of Executive’s
rights hereunder without the prior written consent of the Company.
 
(f)         Attorney’s Fees.  If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach
therefore, the prevailing party shall be entitled to reasonable attorney’s fees,
as well as costs and disbursements, in addition to any other relief to which
such party may be entitled.
 
(g)         Amendments; No Waivers.  Any provision of this Agreement may be
amended or waived if such amendment or waiver is in writing and signed, in the
case of an amendment, by all parties hereto, and in the case of a waiver, by the
party against whom the waiver is to be effective.  No waiver by a party of any
breach of this Agreement shall be deemed to extend to any prior or subsequent
breach or affect in any way any rights arising by virtue of any prior or
subsequent breach.  No failure or delay by a party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
 
(h)         Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws (without reference
to choice or conflict of laws) of the State of Illinois.  The parties to this
Agreement hereby irrevocably consent to the exclusive venue and jurisdiction of
the state and federal courts sitting in the State of Illinois for any matter or
controversy concerning either the existence or enforcement of this Agreement and
hereby waive any contention that Illinois is an improper or inconvenient forum.
 
(i)         Construction.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.  Neither party hereto, nor its respective counsel, shall be deemed the
drafter of this Agreement, and all provisions of this Agreement shall be
construed in accordance with their fair meaning, and not strictly for or against
either party hereto.
 
[signature page follows]
 

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 



 
EXECUTIVE:
 
/s/ Todd R. Peters
 
Todd R. Peters
     
ATC TECHNOLOGY CORPORATION
 
 
By:
  /s/ Joseph Salamunovich  
Joseph Salamunovich
Vice President

 



 
12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GENERAL RELEASE
 
THIS GENERAL RELEASE is entered into by the undersigned (“Employee”) as of the
date appearing next to Employee’s signature hereto.  Employee agrees as follows:
 
1.         Termination of Employment.  Employee’s employment with ATC Technology
Corporation and/or one of its subsidiaries (ATC and its subsidiaries being
referred to collectively as the “Company”) is being terminated and the Company
will provide Employee with certain benefits upon the termination of employment
provided that, among other things, Employee executes and delivers this General
Release.
 
2.         General Release.  Employee hereby
 
(a)         releases and discharges the Company and its officers, directors,
employees, benefit plan administrators and trustees, and agents (collectively,
the “Released Parties”) from any and all claims, liabilities, demands and causes
of action, whether known or unknown, fixed or contingent, that Employee may have
or claim to have against any of the Released Parties relating to, or arising out
of, Employee’s employment with the Company or the termination thereof, and
 
(b)         covenants not to initiate or participate in (except pursuant to a
lawful subpoena) any lawsuit or other legal proceeding asserting any such
claims, liabilities, demands or causes of action.
 
This General Release shall be broadly construed to include, but not be limited
to, all claims under any federal, state, or local laws, statutes, regulations,
or ordinances (including those prohibiting employment discrimination, such as
the federal Age Discrimination in Employment Act), and all claims in contract or
tort including, but not limited to, claims for breach of contract, negligence,
defamation, and wrongful or retaliatory discharge.  This General Release does
not include any claim Employee may have based upon facts occurring after the
date that Employee executes this General Release.
 
3.         Knowing and Voluntary.  Employee acknowledges and agrees that: (a)
Employee has read and understands this General Release in its entirety; (b)
Employee has been advised in writing to consult with an attorney concerning this
General Release before signing it; (c) Employee has 21 calendar days after
receipt of this General Release to consider its terms before signing it; (d)
Employee has the right to revoke this General Release in full within seven
calendar days of signing it and that none of the terms and provisions of this
General Release shall become effective or be enforceable until such revocation
period has expired; (e) nothing contained in this General Release waives any
claim that may arise after the date of its execution; and (f) Employee is
executing this General Release knowingly and voluntarily, without duress or
reservation of any kind, and after giving the matter full and careful
consideration.
 
IN WITNESS WHEREOF, the undersigned has executed this General Release as of the
date set forth below.
 
 
 
Executed: ________________, 20__
EMPLOYEE:
 
 
 
[NAME]






 
 

--------------------------------------------------------------------------------

 
